Citation Nr: 0218285	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to 
January 1946.  He died in October 1998.  The appellant is 
his widow.  This appeal to the Board of Veterans' Appeals 
(Board) arises from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2000, the Board remanded this issue to 
the RO for additional development.


FINDINGS OF FACT

1.  The veteran died in October 1998; the cause of death 
listed on his death certificate is heart disease, inferior 
myocardial infarction and coronary artery disease.

2.  At the time of death, service connection had been 
established for anxiety neurosis, chronic, with post-
traumatic stress disorder (PTSD) features, evaluated as 
70 percent disabling, and for a shell fragment wound to 
the right elbow, evaluated as noncompensable; the 
veteran's combined disability evaluation was 70 percent.

3.  A disability incurred in or aggravated by the 
veteran's service did not cause or contributed 
substantially or materially to cause his death. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 
3.312(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records do not show any form of heart 
disease or coronary artery disease.  On separation 
evaluation in January 1946, the veteran's lungs and chest 
were found to be normal.

In a private hospitalization report dated October 1998, it 
is reported that the veteran was a 78-year-old with a 
history of Type II diabetes mellitus who was in his usual 
state of health until approximately 48 hours prior to the 
admission when he noted the onset of chest pain associated 
with shortness of breath which the veteran attributed to a 
viral illness.  An acute myocardial infarction, was 
diagnosed.  The hospital report included references to the 
veteran's anxiety and PTSD, but there was no reference to 
any related symptoms. 

The veteran was released from the hospital and died two 
days later.  The cause of death listed on the death 
certificate is heart disease, arterial myocardial 
infarction and coronary artery disease.  No secondary 
condition is indicated.  At the time of death, the veteran 
was in receipt of a 70 percent evaluation for anxiety 
neurosis, chronic, with PTSD features.  A noncompensable 
shell fragment wound to the right elbow was also service 
connected.

In support of her claim, the appellant submitted 
statements from two physicians.  In an October 1998 
statement, "E. N. M.", M.D., a cardiologist, reported that 
the veteran suffered a fairly extensive inferior/posterior 
myocardial infarction that month and, after 
hospitalization, died of a presumed ventricular rupture. 
Dr. M. noted that the veteran had had an underlying 
anxiety neurosis and offered an opinion that it was 
certainly possible that the anxiety neurosis contributed 
to his myocardial infarction and subsequent death.  He 
noted that the veteran also had diabetes, which certainly 
contributed to his death. 

In a February 1999 statement, "D. J. H.", M.D., reported 
that on the night of his death the veteran became short of 
breath and very anxious and went into cardiac arrest.  
Dr. H. stated that the veteran did indeed have a number of 
contributing factors to his death, including diabetes as 
well as hypertension.  However, the physician felt 
strongly that his anxiety was certainly "a contributing 
factor" to his myocardial infarction and that this could 
be attributed to his PTSD.  It was indicated that the 
veteran was understandably very nervous and anxious during 
his admission and at least part of this was likely related 
to his myocardial infarction.

In June 1999, Dr. M. stated that his degree of anxiety 
could have contributed to the precipitation of his 
myocardial infarction.  It was stated that it is difficult 
to establish "causal connection".

In September 2000, the Board remanded this case to the RO 
for additional development.  Extensive efforts were made 
by the RO to obtain additional medical records pertinent 
to the appellant's claim, including medical evidence cited 
above.  None of these outpatient treatment reports or 
hospitalization reports associate the veteran's 
cardiovascular disorder to the veteran's service-connected 
psychiatric disorder.

In November 2001, it was indicated that outpatient 
treatment records from January 1997 to November 1998 could 
not be located by the VA Medical Center (VAMC).  However, 
these records were subsequently obtained.  Since the Board 
remanded this case the appellant has consistently 
indicated that she is unaware of any additional 
documentation that would support of her claim.

At the request of the Board, the record was made available 
to a VA examiner for review and a cardiology opinion.  In 
a February 2002 report, the examiner noted that the 
circumstances of the veteran's death were noted in the 
records by his attending physicians and his cardiologist 
as a possibility of anxiety.  The examiner further noted 
that the veteran had a history of diabetes mellitus and 
hypertension which seemed to be more likely a positive 
effect on his acute myocardial infarction and subsequent 
cardiac death.  It was indicated that it was a "remotely 
possible" that the anxiety could have aggravated the 
condition and caused his final demise, but given the 
history of diabetes mellitus and hypertension, it was the 
opinion of the examiner that the evidence weighs more in 
favor of these two entities (the diabetes mellitus and 
hypertension) causing his acute myocardial infarction and 
final demise.  The examiner concluded that he doubted that 
the veteran's anxiety was the reason for the veteran's 
final demise.

In response to this medical opinion (in August 2002), the 
appellant stated that two of three physicians had 
supported her position.  For that reason, the appellant 
requested that she be given the benefit of the doubt. 

II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been compliance with the assistant provisions 
set forth in the new law and regulations.  The record in 
this case includes a VA examination report and extensive 
efforts by the RO to obtain pertinent medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The Board remanded this case to the RO in order 
to assist the appellant with her claim.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim.

In an October 2002 letter and the supplemental statement 
of the case issued in July 2002 the appellant was 
effectively furnished notice of the type of evidence 
necessary to substantiate her claim as well as the type of 
evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has repeatedly indicated that there is no 
evidence pertinent to her claim that the RO has not 
obtained.  In August 2002, she waived further due process 
for appellate review at the RO level.  She also indicated 
that she provided the VA with all evidence in connection 
with her appeal.  She indicated a desire for her appeal to 
be immediately forwarded to the Board for consideration.  
She repeated this statement in November 2002.  
Furthermore, the claimant has been notified of the 
applicable laws and regulations that set forth the 
criteria for entitlement to service connection for the 
cause of the veteran's death.  The discussions in the 
rating decision, statement of the case, the Board's 
remand, and a supplemental statement of the case have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
The Board therefore finds the notice requirements of the 
new law and regulations have been met.

III.  Analysis

The appellant is claiming entitlement to service 
connection for the cause of the veteran's death.  38 
U.S.C.A. § 1310.  The cause of a veteran's death will be 
considered to be due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  This question will be resolved by the 
use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts 
and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it 
must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially; 
that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).

The law provides that service connection will be granted 
for a disease or disability if it is shown that the 
veteran suffered from such disease or disability and that 
it resulted from an injury suffered or disease contracted 
in line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain diseases, including 
cardiovascular disease and diabetes mellitus, are presumed 
to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38  U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In evaluating this claim, the Board must note that at no 
time has either the appellant or her representative 
contended that the veteran's noncompensable service-
connected wound in any way caused or contributed to the 
veteran's death.  Further, there has never been a 
contention that the veteran suffered from cardiovascular 
disease or diabetes mellitus within one year of his 
discharge from active service.  Accordingly, these 
disorders will not provide a basis to award the appellant 
service connection for the cause of the veteran's death.

One of the contentions has been that the cardiovascular 
disorder that led to the veteran's death was either caused 
or aggravated by the veteran's service-connected 
psychiatric disorder.  A disability that is proximately 
due to or the result of a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a).  
In this case, no health care provider, including Drs. M. 
and H., have concluded that the veteran's cardiovascular 
disorder was caused by his service-connected anxiety 
disorder.  Instead, the health care providers have 
contended the disorder may have contributed to the 
veteran's death.  This contention will be addressed in 
greater detail below.  However, for the purposes of 
secondary service connection, the Board finds absolutely 
no medical evidence to support the conclusion that the 
veteran's cardiovascular disorder was caused by his 
service-connected psychiatric disorder.  The recent VA 
medical opinion would support such a conclusion.

A critical issue in this case is whether the veteran's 
service-connected psychiatric disability contributed 
substantially or materially to cause death.  In support of 
the appellant's claim, she has submitted medical opinions.  
The Board has reviewed these medical opinions in great 
detail.  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical 
expert's personal examination of the 
patient, the physician's knowledge and 
skill in analyzing the data, and the 
medical conclusion that the physician 
reaches. . . . As is true with any 
piece of evidence, the credibility and 
weight to be attached to these opinions 
[are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In reviewing the medical opinion of Dr. H., the Board 
finds that the opinion that the veteran's anxiety was 
certainly "a contributing factor" to his myocardial 
infarction does not provide a basis to award the appellant 
service connection for the cause of the veteran's death.  
Dr. H. does not state that the anxiety or PTSD contributed 
"substantially" or "materially" to cause death.  Instead, 
the physician only indicates that it was "contributing 
factor."  The fact that the veteran's service-connected 
anxiety was a contributing factor to the veteran's death 
does not provide a basis to assume that this condition 
either caused or contributed substantially or materially 
to cause death.  Moreover, the records of the October 1998 
hospitalization do not support any finding that 
psychiatric symptomatology was manifested to such a degree 
at that time so as to have contributed substantially or 
materially to cause death.  

With regard to the medical opinion of Dr. M., the Board 
finds that this medical opinion provides even less support 
for the appellant's contentions.  The doctor indicates 
that is "certainly possible" that this service-connected 
condition contributed to the veteran's myocardial 
infarction and subsequent death.  The Board will not 
dispute that is "certainly possible" that this psychiatric 
disorder contributed to the veteran's myocardial 
infarction and subsequent death.  However, the critical 
issue in this case is whether a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  Such a 
medical opinion that it was "certainly possible" that this 
condition contributed to the veteran's myocardial 
infarction does not provide a basis to award the appellant 
service connection for the cause of the veteran's death.

The Board finds that the VA medical opinion of February 
2002 is entitled to great probative value.  The evaluator 
specifically notes the veteran's history and indicates 
that the history of diabetes and hypertension was more 
likely a "positive effect" on his acute myocardial 
infarction and subsequent sudden cardiac death rather than 
his anxiety.  The Board finds the medical evidence clearly 
supports this view.  The evaluator indicates that it is 
remotely possible that anxiety could have aggravated the 
veteran's cardiac condition.  The Board views this 
statement as expressing an opinion that the veteran's 
service-connected psychiatric disability was not at least 
as likely as not a factor which contributed substantially 
or materially to his death.  The Board again believes that 
these opinions are supported by contemporaneous medical 
evidence which does not document any psychiatric symptoms 
associated with the myocardial infarction in October 1998.  
There is no persuasive evidence to suggest that the 
service-connected psychiatric disability in any manner 
contributed substantially or materially to the veteran's 
death.  The Board again emphasizes that it is not 
sufficient to show that it casually shared in producing 
death.  38 C.F.R. § 3.312(c)(1).

The appellant contends that the VA examiner is "unable or 
unwilling to say with conviction" that the service-related 
condition did not cause his death.  However, such a 
finding is not required.  For the appellant to prevail, 
the evidence must show that it was at least as likely as 
not that the veteran's death was caused or substantially 
or materially contributed to by a service-connected 
disability.  The VA examiner was of the opinion that it 
was more likely that the veteran's death was caused by 
diabetes and hypertension rather than the service-
connected psychiatric disability.  Even with consideration 
of the two medical opinions provided, the Board finds no 
basis to determine that the psychiatric disability 
incurred in service caused or contributed "substantially" 
or "materially" to cause death.  The Board finds that the 
service medical records, the post service medical records, 
the certificate of death, and the final hospitalization 
also support this conclusion.

With regard to the appellant's own contention that the 
veteran's death was the result of his service-connected 
psychiatric disorder, the Court has made clear that a lay 
person is not competent to provide evidence in matters 
requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495-6 (1992).  The appellant is a lay 
person, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.

The Board has reviewed the medical opinions submitted by 
the appellant.  However, the Board finds that these 
medical opinions are outweighed by both the recent VA 
medical opinion, the service medical records, the 
outpatient treatment records, and the final 
hospitalization report, none of which indicate that the 
veteran's death was associated with his service-connected 
psychiatric disorder.  Accordingly, the claim must be 
denied.



ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

